DETAILED ACTION
This is the second Office Action regarding application number 16/830,208, filed on 03/25/2020, which is a continuation-in-part of 16/013,616, filed on 06/20/2018, which claims priority to provisional application numbers 62/616,705 and 62/522,402, filed on 01/12/2018 and 06/20/2017, respectively.
This action is in response to the Applicant’s Response received 06/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20, 22-25, 27, and 29-33 are currently pending.
Claims 21, 23-26, 28, 29 is/are cancelled.
Claim 33 is new.
Claims 20, 22, 27, and 30-32 are amended.
Claims 1-19, 27, and 33 are withdrawn.
Claims 20, 22, and 30-32 are examined below.
The rejection of claims 20, 22-24, and 30-32 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 06/14/2022 have been carefully considered but they are not found persuasive. 
The applicant’s remarks do not provide any statements that specifically rebut the grounds of rejection related to the obviousness. The applicant states that the “present invention as amended distinguishes over Huber by providing a low-profile arrangement of solar photovoltaic modules secured together and closely spaced to the surface with surprising resistance to wind uplift…” (Remarks 14). This statement does not appear to distinguish in any patentable manner from the HUBER reference, and none of the features the applicant notes as remarkable are claimed. The applicant also does not provide any argument or evidence to establish that HUBER does not teach or suggest the claimed distances.
For instance, the examiner alleges that HUBER teaches a fourth distance between 38-66 inches in Tables A-B, and that this distance is sufficient to allow for a worker or small vehicle to pass through. The applicant provides no information suggesting that this is incorrect.
The applicant also notes that the arrangement of the invention described resists wind uplift forces and is also highly dense. However, the examiner finds no meaningful connection between the arrangement claimed and any unexpected/superior performance results. No evidence or experimental results were provided in the original disclosure to suggest that any particular arrangement yields greater results than would be expected simply from arrangement solar panels closely together. The obvious nature of the rearrangement of parts through ordinary design choice with only expected results is well-known and settled. MPEP 2144(VI)(C).

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 22, and 30-32 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “a fourth distance…for a worker passage” in lines 14-16. The examiner has reviewed the applicant’s specification, and finds that this fourth distance is undefined and has no immediately apparent lower or upper bound to its range. The specification mentions various values and ranges, but the examiner concludes that there is no accepted or objective definition to this recitation.
Further, although the applicant now recites that the fourth distance is greater than the first distance, the examiner finds that this lower bound does not clarify the scope or dimension described by “for a worker passage”. For instance, the specification describes that the first distance can be as little as 0.25 inches. The examiner cannot understand or contemplate how a distance as small as this could also provide space for a worker to pass through. How could a skilled artisan wishing to avoid infringement of this claim determine what distance values do or do not read on this recitation?
Claims 22 and 30-32 are similarly rejected because they each incorporate by reference the undefined terms of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER (US 9,279,415 B1) in view of TOMLINSON (US 2013/0056595 A1) in view of VIETAS (US 2017/0111006 A1).
Regarding claim 20, HUBER teaches an interconnected assembly of at least a first array and a second array each of a plurality of solar photovoltaic modules for generating electricity, each said first array and second array comprising: 
a first solar photovoltaic module mounted on a surface (first module of first array 110); 
a second solar photovoltaic module mounted on the surface laterally adjacent a first side of the first solar photovoltaic module and spaced a first distance therefrom with at least one connector connecting the first and second solar photovoltaic modules together (second module of first array 110; electrical components included for all modules); and
 a third solar photovoltaic module mounted on the surface adjacent a second side of the first solar photovoltaic module and spaced a second distance therefrom with at least one connector connecting the first and third solar photovoltaic modules together (third module of first array 110) (see each of the first and second distances in annotated Fig. 8D), 
whereby the respective solar photovoltaic modules disposed at a third distance from the surface and being interconnected define the array that resists wind uplift while generating electricity (resists wind uplift, see Fig. 8C); and
a second array of the plurality of solar photovoltaic modules for generating electricity, said second array disposed such that the third solar photovoltaic module of the first array is spaced a fourth distance from the opposing first solar photovoltaic module of the second array for a worker passage between the first and second arrays (second array 120 is spaced a fourth distance from the first array 110; see also the separation distances between the arrays in Fig. 8E and Tables A-B),
wherein the photovoltaic modules are disposed with a solar sensitive face of the solar photovoltaic module generally from about horizontal to about 20 degrees relative to the surface (Table A discloses panel tilt angles from 5-20 degrees).

    PNG
    media_image1.png
    312
    554
    media_image1.png
    Greyscale

HUBER also teaches that row spacing may be selected by the installer/designer to account for system conditions such as air flow and panel tilt (col. 7, ll. 50-58 and Tables A-B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HUBER and select a fourth distance between 38-66 inches as taught by HUBER, and it would be equally obvious that a worker may pass through rows having this width between each array. 
Further, the examiner finds that the particular arrangement spacing of the various first, second, third (& etc.) array rows is a well-known and obvious method to modify prior art embodiments of solar arrays. Here, the relative dimensions of the various recited distances does not cause the interconnected assembly of PV modules to perform any differently than what was already known in the prior art, and there is no evidence of record to support a finding that these relative dimensions are patentably distinct in view of the prior art. MPEP 2144.04(IV)(A) and (VI)(C).
HUBER does not disclose expressly comprising a plurality of supports for positioning the solar photovoltaic modules relative to the surface, each support comprising: an anti-creep strip attached to an elongate rail and having a plurality of projections extending in a first direction therefrom for engaging contact with a plurality of spaced-apart tufts of a tufted geosynthetic cover overlying the surface, the respective solar photovoltaic module attached to at least one of the elongate rails, for disposing the solar photovoltaic module at the third distance from the surface, or that.
TOMLINSON teaches an integrated photovoltaic module mounting system for use in mounting a photovoltaic module to tufted geosynthetics, comprising: 
at least one elongated base plate (strapping 124 with mounts 102, Fig. 11B); 
at least one elongated rail, said elongated rail coupled to and longitudinally aligned with said base plate (104); 
a photovoltaic module (100); 
a plurality of photovoltaic module fasteners (106) coupling the photovoltaic module with said rail, and 
an anti-creep strip (10) coupled to a bottom surface of said base plate, said anti-creep strip for positioning on a portion of a tufted geosynthetics covering a surface,
wherein the photovoltaic module generates electricity and the anti-creep strip inter-engaged with tufts of the tufted geosynthetics resists wind uplift. 
VIETAS teaches a solar panel support system suitable for use on landfills and hillsides (paras. 24 and 34), where the lower surface of the supports provides for frictional engagement (para. 34), and may include a plurality of thin spike protrusions extending downwardly to penetrate and engage the surface below (para. 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HUBER and add a support system having anti-creep strips to engage with a surface geosynthetic cover as taught by TOMLINSON and VIETAS to provide for frictional engagement to resist wind uplift when the mounting system is used upon a tufted geosynthetics.

Regarding claim 22, HUBER teaches or would have suggested the interconnected assembly as recited in claim 20, further comprising a third array of the plurality of solar photovoltaic modules, said third array spaced from the second array, whereby the third solar photovoltaic module of the second array is spaced a fifth distance from the first solar photovoltaic module of the third array (third array 130), but does not disclose expressly that the fifth distance greater than the second distance for a vehicle passage between the second and third arrays.
However, as explained in the rejection of claim 20 above, HUBER also teaches that row spacing may be selected by the installer/designer to account for system conditions such as air flow and panel tilt (col. 7, ll. 50-58 and Tables A-B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HUBER and select a fifth distance greater than the second distance to allow for system service and maintenance, and it would be equally obvious that a worker may pass through rows having this width between each array. 
Further, the examiner finds that the particular arrangement spacing of the various first, second, third (& etc.) array rows is a well-known and obvious method to modify prior art embodiments of solar arrays. Here, the relative dimensions of the various recited distances does not cause the interconnected assembly of PV modules to perform any differently than what was already known in the prior art, and there is no evidence of record to support a finding that these relative dimensions are patentably distinct in view of the prior art. MPEP 2144.04(IV)(A) and (VI)(C).

Regarding claims 30-32, HUBER teaches or would have suggested the array as recited in claim 20, but does not disclose expressly that the first distance and the second distance each are in a range from about 0.25 inch to about 80 inches (claim 30), that the third distance is in a range from about 1 inch to about 48 inches (claim 31), or that the fourth distance is between about 4 feet and 10 feet, for accommodating a service vehicle in the worker passage (claim 32).
However, as explained in the rejection of claim 20 above, HUBER also teaches that row spacing may be selected by the installer/designer to account for system conditions such as air flow and panel tilt (col. 7, ll. 50-58 and Tables A-B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HUBER and select second, third, and fourth distances to allow for system service and maintenance and proper system operation and output, and it would be equally obvious that a worker may pass through rows having this width between each array. 
Further, the examiner finds that the particular arrangement spacing of the various first, second, third (& etc.) array rows is a well-known and obvious method to modify prior art embodiments of solar arrays. Here, the relative dimensions of the various recited distances does not cause the interconnected assembly of PV modules to perform any differently than what was already known in the prior art, and there is no evidence of record to support a finding that these relative dimensions are patentably distinct in view of the prior art. MPEP 2144.04(IV)(A) and (VI)(C).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721